DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 2/3/2021, is acknowledged. Claims 1 – 2 and 4 – 7 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1, 4 – 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare-earth magnets”, 2009. Journal of Rare Earths, Vol 27, No 4, pp 675-679 (“Skomski”; of record). 
Regarding claim 1, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5). 

Taihaku teaches that the magnet material particles have an average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) ([0047], L 1-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) that is taught by Taihaku encompasses the claimed average particle size of 2 μm or less in the instant claim.
Taihaku teaches that the formed body undergoes a decarbonization process prior to being sintered ([0060], L 11-13). Furthermore, Taihaku teaches that the process preferably results in a carbon content of 1000 ppm or lower ([0060], L 13-16). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content of 1000 ppm or lower that is taught by Taihaku encompasses the claimed carbon content of 500 ppm or less in the instant claim.
Taihaku teaches that the rare-earth magnet is composed of a single, sintered workpiece ([0011], L 11-13; Fig. 2, #1). Thus, a person having ordinary skill in the art would conclude that Taihaku teaches a unitary sintered structure.
Taihaku does not explicitly teach that the easy magnetization axes of the magnet material particles in arbitrary plural number of regions of the sintered structure are oriented in different directions respectively. 

It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth sintered magnet with different magnetic orientation directions. This variation in orientation direction improves the magnetic force in the direction of the pole center, and thus allows for the use of the magnet in a small and high-performance motor.
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant Application: [0036]). This step is equivalent to the first step of the process taught by Taihaku, wherein a Nd-Fe-B ingot is coarsely milled to a size of approximately 200 microns ([0046]). 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent to the step taught by Taihaku wherein a binder solution is added to the fine powder finely milled by the jet mill or the like ([0049]-[0050]) to obtain a slurry, and the slurry is formed into a green sheet ([0051]). The green sheet is thereafter pulsed with a magnetic field before drying ([0058]).
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the process taught by Taihaku, wherein the formed body is calcined at a temperature of 800-1200°C, cooled, and subsequently heated to a temperature of 600-1000°C for two hours ([0062]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.	
Regarding claim 7, the limitation “formed by magnetizing the sintered body for forming a rare-earth magnet” is a product-by-process claim limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
Taihaku teaches that a pulsed magnetic field is applied to a green sheet before drying in order to magnetize the material and provide a permanent magnet ([0058], L 1-9). Taihaku also teaches that this magnetized object is later sintered ([0062], L 1-3). Thus, Taihaku teaches a rare-earth magnet that has been sintered. This product meets all of the structural limitations imparted by the instant claim, including the product-by-process limitation of magnetizing the sintered body.

Regarding claim 4, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising a large number of magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5). 

Taihaku teaches that the rare-earth magnet is composed of a single, sintered workpiece ([0011], L 11-13; Fig. 2, #1). Thus, a person having ordinary skill in the art would conclude that Taihaku teaches a unitary sintered structure.
Taihaku teaches that the formed body undergoes a decarbonization process prior to being sintered ([0060], L 11-13). Furthermore, Taihaku teaches that the process preferably results in a carbon content of 1000 ppm or lower ([0060], L 13-16). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the carbon content of 1000 ppm or lower that is taught by Taihaku encompasses the claimed carbon content of 500 ppm or less in the instant claim.
Taihaku does not explicitly teach that the easy magnetization axes of the magnet material particles in arbitrary plural number of regions of the sintered structure are oriented in different directions respectively. 
Asai teaches a rare-earth magnet that has three regions (Fig. 1A, #17a-c), in which the particles have three different magnetic orientation directions ([0028], L 1-7; Fig. 1A, #17a1-c1). Asai also teaches that this variation in orientation direction improves the magnetic force in the direction of the pole center ([0029], L 1-2), and thus allows for the use of the magnet in a small and high-performance motor ([0060], L 1-2). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth 
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant Application: [0036]). This step is equivalent to the first step of the process taught by Taihaku, wherein a Nd-Fe-B ingot is coarsely milled to a size of approximately 200 microns ([0046]). 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-5.0 microns (Instant Application: [0038]). This step is equivalent to the second step of the process taught by Taihaku, wherein magnet material particles are subjected to a fine-milling step with a jet mill, or alternatively with a bead mill, to form fine powder ([0047]). These powder particles are ground to a predetermined size, for instance, 1.0-5.0 microns ([0047]).
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent 
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the process taught by Taihaku, wherein the formed body is calcined at a temperature of 800-1200°C, cooled, and subsequently heated to a temperature of 600-1000°C for two hours ([0062]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case it is prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.

5, Taihaku teaches a sintered body ([0019], L 2-3) for forming a rare-earth magnet ([0019], L 1), comprising a large number of magnet material particles sintered together ([0019], L 2-5), each of the particles containing a rare-earth substance ([0046], L 1-5).
It is known in the art that rare earth magnets have a high degree of uniaxial anisotropy (Skomski: P 675, Col 1, Par 2, L 1-4; P 675, Col 2, Par 1, L 1-2); that is, each particle has one easy axis of magnetization. Thus, Taihaku teaches particles having an easy magnetization axis.
Taihaku teaches that the rare-earth magnet is composed of a single, sintered workpiece ([0011], L 11-13; Fig. 2, #1). Thus, a person having ordinary skill in the art would conclude that Taihaku teaches a unitary sintered structure.
Taihaku teaches that the magnet material particles have an average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) ([0047], L 1-4).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle diameter that is smaller than a predetermined size (for instance, 1.0 μm through 5.0 μm) that is taught by Taihaku encompasses the claimed average particle size of 2 μm or less in the instant claim.
Taihaku does not explicitly teach that the easy magnetization axes of the magnet material particles in arbitrary plural number of regions of the sintered structure are oriented in different directions respectively. 
Asai teaches a rare-earth magnet that has three regions (Fig. 1A, #17a-c), in which the particles have three different magnetic orientation directions ([0028], L 1-7; Fig. 1A, #17a1-c1). Asai also teaches that this variation in orientation direction improves the magnetic force in the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate the teachings of Asai into Taihaku and provide three regions of the rare-earth sintered magnet with different magnetic orientation directions. This variation in orientation direction improves the magnetic force in the direction of the pole center, and thus allows for the use of the magnet in a small and high-performance motor.
Taihaku does not explicitly teach that an orientation-angle variation of the magnet material particles in the sintered body is 24° or less, wherein the orientation-angle variation is defined as an angular difference Δθ at a cumulative frequency of 50% of an orientation axis angle of the magnet material particles.
The sintered body taught by Taihaku and the sintered body of the instant claim are manufactured in a substantially similar manner.
The instant specification describes the production method for the sintered body. First, an ingot of a Nd-Fe-B based alloy is produced by a casting process and then coarsely pulverized to a size of about 200 microns in order to obtain coarsely pulverized magnet material particles (Instant Application: [0036]). This step is equivalent to the first step of the process taught by Taihaku, wherein a Nd-Fe-B ingot is coarsely milled to a size of approximately 200 microns ([0046]). 
Next, the coarse particles are finely pulverized by a wet process using a bead mill or a dry process using a jet mill (Instant Application: [0038]). The particles are pulverized to a size of 0.1-5.0 microns (Instant Application: [0038]). This step is equivalent to the second step of the process taught by Taihaku, wherein magnet material particles are subjected to a fine-milling step with a jet 
Thereafter, a binder is added to the magnet material powder and the mixture is formed into a shape, wherein a parallel magnet field is applied to the shaped body in order to magnetically orient the magnet material particles (Instant Application: [0040]; [0047]). This step is equivalent to the step taught by Taihaku wherein a binder solution is added to the fine powder finely milled by the jet mill or the like ([0049]-[0050]) to obtain a slurry, and the slurry is formed into a green sheet ([0051]). The green sheet is thereafter pulsed with a magnetic field before drying ([0058]).
Further, the magnetized composite material is formed into a desired shape, such that it is put in a shaping die (Instant Application: [0049]), and is thereafter calcined at a temperature of 250-600°C (Instant Application: [0063]). This step is equivalent to the step taught by Taihaku wherein the magnetized green sheet is die-cut into a desired product shape to form a formed body ([0059]), and the formed body is held at a binder decomposition temperature of 200-900°C for several hours ([0060]), this step being equivalent to the calcination step of the instant application. 
Lastly, the calcined piece is subjected to a sintering process wherein the piece is first heated at a temperature of 900-1000°, cooled, and then heated to a temperature of 300-1000°C for two hours (Instant Application: [0066]). This step is equivalent to the calcining/sintering step of the process taught by Taihaku, wherein the formed body is calcined at a temperature of 800-1200°C, cooled, and subsequently heated to a temperature of 600-1000°C for two hours ([0062]).
Moreover, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
prima facie expected that the magnet material particles would possess an orientation-angle variation as claimed absent evidence or persuasive reasoning to the contrary, as it has been shown that the claimed and prior art products are both substantially similar in composition and are produced by substantially similar processes.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare-earth magnets”, 2009. Journal of Rare Earths, Vol 27, No 4, pp 675-679 (“Skomski”; of record) as applied to claims 1 and 4 respectively, further in view of US 2016/0027564 (“Une”; of record). 
Regarding claim 2, Taihaku does not explicitly teach that the magnet material particles have an aspect ratio of 2 or less. 
Une defines a degree of flatness, defined as the inverse of the ratio of the length of the longest axis, “a”, to the length of an axis perpendicular to that axis, “b” ([0074], L 1-9). Une teaches two examples, the first of which has a degree of flatness of 0.65 ± 0.17, and the second of which has a degree of flatness of 0.62 ± 0.17 ([0075], L 1-3). Une also teaches that this low degree of flatness has the advantage of requiring a smaller amount of the rare-earth rich phase ([0074], L 8-9). 
It would have been obvious to an ordinarily skilled artisan at the time of filing to incorporate the teachings of Une into Taihaku and use magnet material particles with a degree of flatness of 0.65 ± 0.17, or of 0.62 ± 0.17. This low degree of flatness, which an ordinarily skilled artisan would appreciate as an aspect ratio, has the advantage of requiring a smaller amount of the rare-earth rich phase.

Regarding claim 6, Taihaku does not explicitly teach that the magnet material particles have an aspect ratio of 2 or less. 
Une defines a degree of flatness, defined as the inverse of the ratio of the length of the longest axis, “a”, to the length of an axis perpendicular to that axis, “b” ([0074], L 1-9). Une teaches two examples, the first of which has a degree of flatness of 0.65 ± 0.17, and the second of which has a degree of flatness of 0.62 ± 0.17 ([0075], L 1-3). Une also teaches that this low degree of flatness has the advantage of requiring a smaller amount of the rare-earth rich phase ([0074], L 8-9). 
It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Une into Taihaku and use magnet material particles with a degree of flatness of 0.65 ± 0.17, or of 0.62 ± 0.17. This low degree of flatness, which an ordinarily skilled artisan would appreciate as an aspect ratio, has the advantage of requiring a smaller amount of the rare-earth rich phase.

Response to Declaration


The declaration under 37 CFR § 1.132 made by Mr. Kenichi Fujikawa and filed 2/3/2021 is acknowledged and has been fully considered. 

The declaration under 37 CFR 1.132 filed 2/3/2021 is insufficient to overcome the rejection of claim 1 based upon US 2013/0285778 (“Taihaku”; of record) in view of WO 2013/175730 (“Asai”; herein referring to the English translation of record) as evidenced by “Anisotropy of rare- as set forth in the last Office action because: 
Mr. Fujikawa, a listed inventor of the instant application, has presented experimental data and technical explanations in an experimental report, which he has alleged supports a conclusion that the processes described in Taihaku would not produce a rare-earth permanent magnet-forming sintered body satisfying the property that the orientation-angle variation is 24° or less, a property which is claimed in claim 1 of the instant application.
Upon review of the experimental report submitted by Mr. Fujikawa, the Examiner makes note of a substantial amount of differences between the recreation of the method taught by Taihaku which was used in the report to obtain an orientation-angle variation, and the actual method taught by Taihaku. As noted in the declaration, the alloy used in the recreation (see Experimental report, S 7, Par 2, L 3-6) is not the same alloy used in Taihaku (see Taihaku: [0065], L 2-3). Namely, the ally used in the recreation contains additional alloying elements Pr, Ga, Nb, Co, Cu, and Al, whereas the alloy used in the actual Taihaku reference contains only Nd, Fe, and B. Further, the experimental recreation does not use the same ratio of binder solution to magnetic alloy powder (see Experimental report, S 7, Par 3, L 4-7) as is used in Taihaku ([0065], L 3-8), does not use the same method of forming a green part (see Experimental report, S 7, Par 4, L 3-5) as is used in Taihaku ([0065], L 9-12), does not pulse a magnetic field before drying, as is done in Taihaku ([0058], L 1-3), conducts a demagnetization process after the magnetic field orientation step (see Experimental report, P 6, Par 4, L 1-3; Fig. 7), which is not explicitly taught in Taihaku, conducts a deformation step resulting in curved compacts (see Experimental report, P 7, Par 2), which is not taught in Taihaku, and conducts sintering at a temperature and time (500°C for one hour) (see Experimental report, P 8, Par 2, L 2-4) which is substantially different than the sintering step taught 
As such, in view of the numerous differences in the method taught by Taihaku and the experimental recreation of the Taihaku method, the Examiner asserts that the properties obtained from the experimental report are not persuasive in supporting a conclusion that the method taught by Taihaku would indeed not result in a sintered body having the claimed orientation-angle variation of the instant claim set. A sufficient explanation of why the previously stated differences in the method taught by Taihaku and the method used in the experimental report as a “recreation” of the Taihaku method would not cause the orientation-angle variation to vary from what was obtained in the experimental report has not been submitted. 
Further, with the comments and experimental results pertaining to the importance of the composition of the magnetic powder, a composition is not claimed in the instant claim set, and as such these remarks are not commensurate with the scope of the instant claim set.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 2/3/2021 are acknowledged and have been fully considered. Applicant’s arguments largely reiterate that the evidence presented in the concurrently filed declaration supports a conclusion that the processes described in Taihaku would not produce a rare-earth permanent magnet-forming sintered body satisfying the property that the orientation-
	As detailed previously, there are substantial differences in the method taught by Taihaku, and the “recreation” of the method taught by Taihaku which was used to generate data in the attached experimental report. As these differences have not been accounted for, and a sufficient showing of why these differences would not result in the orientation-angle variation varying from what was obtained in the experimental report has not been submitted, the Examiner asserts that the properties obtained from the experimental report are not persuasive in supporting a conclusion that the method taught by Taihaku would indeed not result in a sintered body having the claimed orientation-angle variation of the instant claim set.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735